State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518543
________________________________

In the Matter of the Claim of
   ADINA C. WISE,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Stein, McCarthy and Rose, JJ.

                             __________


     Adina C. Wise, Great Neck, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed July 9, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

     Decision affirmed.    No opinion.

      Peters, P.J., Lahtinen, Stein, McCarthy and Rose, JJ.,
concur.
                        -2-                  518543

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court